— Judgment unanimously affirmed. Memorandum: The prosecution’s attempt to present evidence to bolster the victim’s identification testimony was impermissible (see, People v Cioffi, 1 NY2d 70, 73; People v Trowbridge, 305 NY 471). Nevertheless, it was not error for the court to deny defendant’s motion for a mistrial. Whether to grant a mistrial is entrusted to the discretion of the trial court (People v Ortiz, 54 NY2d 288, 292), and the court did not abuse its discretion in denying the motion but instead giving prompt and forceful curative instructions. This isolated incident did not amount to prosecutorial misconduct and, in view of the compelling identification testimony and the overwhelming evidence of guilt, the error was harmless (see, People v Johnson, 57 NY2d 969, 970-971).
We have considered defendant’s other contentions and find them lacking in merit. (Appeal from judgment of Monroe County Court, Celli, J. — robbery, first degree, and other offenses.) Present — Dillon, P. J., Callahan, Denman, Pine and Balio, JJ.